173 Ga. App. 408 (1985)
326 S.E.2d 584
WRIGHT
v.
THE STATE.
69282.
Court of Appeals of Georgia.
Decided January 31, 1985.
H. Haywood Turner III, for appellant.
William J. Smith, District Attorney, Michael D. Reynolds, Assistant District Attorney, for appellee.
BENHAM, Judge.
Appellant was convicted of robbery and now appeals, asserting the general grounds. We affirm. The victim identified appellant as the man who snatched her purse from her as she exited a Columbus cafe. A witness to the robbery also identified appellant as the purse snatcher. A police detective testified that he prepared a seven-picture photo display from which the victim chose appellant's photograph as one depicting the man who had robbed her. There was sufficient evidence for a rational trier of fact to find appellant guilty of robbery beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979); OCGA § 16-8-40.
Appellant points out that OCGA § 5-5-21 authorizes a trial court to grant a new trial where the verdict may be against the weight of the evidence. "This, however, must be addressed to the trial judge . . . The law gives to him alone the authority to grant a new trial for such a reason. This court has no such power." Josey v. State, 197 Ga. 82, 93 (28 SE2d 290) (1943).
Judgment affirmed. Banke, C. J., and Pope, J., concur.